SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Financial Statements (A free translation from Portuguese into English of individual and consolidated financial statements) Gafisa S.A. December 31, 2012 with Independent Auditor’s Report on the Financial Statements Gafisa S.A. Financial Statements December 31, 2012 Table of contents Audited financial statements Balance sheet 1 Statement of operations 3 Statement of comprehensive income 4 Statement of changes in equity 5 Statement of cash flows 6 Statement of value added 7 Management report 8 Notes to the financial statements 22 Gafisa S.A. Balance sheet December 31, 2012 (In thousands of Brazilian Reais) Company Consolidated Notes 2011 2011 Assets Current assets Cash and cash equivalents 4.1 32,226 137,598 Short-term investments 4.2 90,962 846,062 Trade accounts receivable 5 1,390,694 3,962,574 Properties for sale 6 504,489 2,049,084 Receivables from related parties 22.1 118,146 84,207 Land available for sale 8 65,969 93,188 Derivative financial instruments 21.i.b 4,418 7,735 Prepaid expenses - 41,947 73,532 Other accounts receivable and other 7 26,503 60,378 Total current assets 2,275,354 7,314,358 Non-current assets Trade accounts receivable 5 169,666 863,874 Properties for sale 6 405,958 798,206 Receivables from related parties 22.1 59,066 104,059 Derivative financial instruments 21.i.b - - Other accounts receivable 7 95,869 143,850 730,559 1,909,989 Investments 9 3,616,333 - - Property and equipment 10 12,074 52,793 Intangible assets 11 30,969 229,484 3,659,376 282,277 Total non-current assets 4,389,935 2,192,266 Total assets 6,665,289 9,506,624 1 Gafisa S.A. Company Consolidated Notes 2011 2011 Liabilities Current liabilities Loans and financing 12 468,455 843,283 Loans and financing – reclassified as current due to default 12 - 253,333 - 292,260 Debentures 13 140,215 303,239 Debentures – reclassified as current due to default 13 - 1,145,961 - 1,595,961 Payable for purchase of properties and advances from customers 18 232,792 610,555 Payables for materials and service suppliers - 54,295 135,720 Income and social contribution tax - 50,868 250,578 Salaries, payroll charges and profit sharing - 26,996 75,002 Minimum mandatory dividends - - - 11,774 Provision for legal claims 17 34,875 34,875 Obligations assumed on the assignment of receivables 14 32,567 70,745 Payables to venture partners 15 139,907 219,796 Payables to related parties 22.1 198,197 97,937 Other payables 16 98,773 274,214 Total current liabilities 2,877,234 4,815,939 Non-current Loans and financing 12 444,705 721,067 Debentures 13 - - Payables for purchase of properties and advances from customers 18 53,467 177,135 Deferred income and social contribution tax 20 66,801 83,002 Provision for legal claims 17 73,722 134,914 Obligations assumed on the assignment of receivables 14 264,342 431,226 Payables to venture partners 15 200,056 253,390 Other payables 16 36,489 142,857 Total non-current liabilities 1,139,582 1,943,591 Equity Capital 19.1 2,734,157 2,734,157 Treasury shares 19.1 (1,731) (1,731) Capital reserves and reserve for granting stock options 18,066 18,066 Accumulated losses 19.2 (102,019) (102,019) 2,648,473 2,648,473 Noncontrolling interest - - 98,621 Total equity 2,648,473 2,747,094 Total liabilities and equity 6,665,289 9,506,624 See accompanying notes to the financial statements. 2 Gafisa S.A. Statement of operations Year ended December 31, 2012 ( In thousands of Brazilian Reais , except if stated otherwise) Company Consolidated Notes Net operating revenue 23 1,008,747 2,940,506 Operating costs Real estate development and sales 24 (947,458) (2,678,338) Gross profit 61,289 262,168 Operating (expenses) income Selling expenses 24 (127,209) (393,181) General and administrative expenses 24 (95,845) (251,458) Equity pick-up 9 (443,758) - - Depreciation and amortization 10 and 11 (50,603) (83,428) Other income (expenses), net 24 (62,680) (34,540) Expenses for impairment of non-financial assets 6, 8 and 11 - (44,568) - (102,485) Income (loss) before financial income and expenses and income and social contribution taxes (763,374) (602,924) Financial expenses 25 (173,667) (252,876) Financial income 25 36,521 92,973 Income (loss) before income and social contribution taxes (900,520) (762,827) Current income and social contribution taxes - (73,207) Deferred income and social contribution taxes (44,348) (69,155) Total income and social contribution taxes 20.i (44,348) (142,362) Loss for the year (944,868) (905,189) (-) Attributable to : Noncontrolling interests - - 39,679 Owners of Gafisa (944,868) (944,868) Weighted average number of shares(in thousands ) 28 431,586 Basic loss per thousand shares - In Reais(Company) 28 (2.1893) Diluted loss per Thousand shares - In Reais(Company) 28 (2.1893) See accompanying notes to the financial statements. 3 Gafisa S.A. Statement of comprehensive income Year ended December 31, 2012 (In thousands of Brazilian Reais , except if stated otherwise) Company Consolidated 2011 2011 Loss for the year (944,868) (905,189) Total comprehensive income, net of taxes (944,868) (905,189) Attributable to : Owners of Gafisa (944,868) (944,868) Noncontrolling interests - - 39,679 See accompanying notes to the financial statements. 4 Gafisa S.A. Statement of changes in equity Year ended December 31, 2012 (In thousands of Brazilian Reais) Attributable to owners Income reserves Notes Capital Treasury shares Legal reserve Reserve for granting shares Legal reserve Statutory reserve Retained earnings Accumulated losses Total company Noncontrolling interests Total consolidated Balances at December 31, 2010 (restated) 2,729,198 (1,731) 295,445 434 44,986 463,885 38,533 - 3,570,750 61,422 3,632,172 Capital increase 19.1 4,959 - 4,959 - 4,959 Stock option plan 19.3 - - - 17,632 - 17,632 328 17,960 Noncontrolling interest in SPEs of subsidiaries - 4,846 4,846 Minimum mandatory dividends - (7,654) (7,654) Loss for the year - (944,868) (944,868) 39,679 (905,189) Absorption of loss for the year with income and capital reserves 19.2 - - (295,445) - (44,986) (463,885) (38,533) 842,849 - - - Balances at December 31, 2011 - Capital increase - Stock option plan - Minimum mandatory dividends - Loss for the year - Accumulated losses - Balances at December 31, 2012 - See accompanying notes to the financial statements. 5 Gafisa S.A. Statement of cash flows Year ended December 31, 2012 ( In thousands of Brazilian Reais ) Company Consolidated Operating activities Loss before income and social contribution tax (900,520) (762,827) Expenses (income) not affecting cash and cash equivalents: Depreciation and amortization (Notes 10 and 11) 50,603 83,428 Expenses for stock option plans (Note 19.3) 15,429 19,282 Unrealized interests and charges, net 83,908 111,151 Warranty provision (Note 16) 2,619 14,690 Provision for legal claims and commitments (Note 17) 37,467 57,902 Provision for profit sharing 71 17,196 Allowance for doubtful accounts and cancelled contracts (Note 5) 5,585 67,056 Provision for realization of non-financial assets: Properties for sale (Note 6) 6,643 50,049 Land for sale (Note 8) 27,495 42,006 Intangible assets (Note 11) 10,430 10,430 Equity pick-up (Note 9) 443,758 - - Financial instruments (Note 21) (4,418) (7,735) Provision for penalties due to delay in construction works (Note 16) 12,675 51,211 Write-off of property and equipment, net (Notes 10 e 11) 6,646 9,579 Write-off of investments (Note 9) - - - Decrease (increase) in operating assets Trade accounts receivable 106,913 58,470 Properties for sale and land available for sale (128,663) (826,461) Other accounts receivable 65,051 (27,682) Prepaid expenses (29,467) (52,317) Increase (decrease) in operating liabilities Payables for purchase of properties and advances from customers 116,969 189,631 Taxes and contributions (28,899) 19,690 Materials and service suppliers (5,040) (54,741) Salaries, payable charges and bonus payable (11,493) (14,348) Other obligations (23,970) 100,992 Transactions with related parties 271,156 88,925 Paid income and social contribution tax - - (54,288) Cash and cash equivalents from (used in) operating activities Investing activities Purchase of property and equipment and intangible assets (Notes 10 and 11) (51,877) (105,625) Purchase of short-term investments (2,521,132) (2,396,624) Redemption of short-term investments 2,921,464 2,495,328 Increase in investments (931,940) - - Dividends received (Note 9) 26,317 - - Cash used in investing activities Financing activities Capital increase 4,959 4,959 Redeemable shares of Credit Rights Investment Fund (FIDC) - - (15,120) Increase in loans, financing and debentures 706,176 1,009,716 Payment of loans, financing and debentures - principal (290,770) (380,557) Payment of loans, financing and debentures - interest (211,144) (274,608) Assignment of receivables 259,195 415,244 Payables to venture partners 39,963 68,922 Dividends paid - (98,812) - (98,812) Loan transactions with related parties (17,213) (32,896) Cash and cash equivalents from financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents At the beginning of the year 66,092 256,382 At the end of the year 32,226 137,598 Net increase (decrease) in cash and cash equivalents (33,866) See accompanying notes to the financial statements. 6 Gafisa S.A. Statement of value added Year ended December 31, 2012 (In thousands of Brazilian Reais) Company Consolidated Revenues 1,107,721 3,169,492 Real estate development and sales 1,113,306 3,470,886 Allowance for doubtful accounts and cancelled contracts (5,585) (301,394) Inputs acquired from third parties (including ICMS and IPI) (977,015) (2,910,803) Operating costs - Real estate development and sales (863,106) (2,735,955) Materials, energy, outsourced labor and other (69,341) (293,558) Provision for contract cancellation - - 221,195 Provision for realization of non-financial assets (44,568) (102,485) Gross added value 130,706 258,689 Depreciation and amortization (50,603) (83,428) Net added value produced (distributed) by the Company 80,103 175,261 Added value received on transfer (407,237) 92,973 Equity pick-up (443,758) - - Financial income 36,521 92,973 Total added value to be distributed (327,134) 268,234 Added value distribution (327,134) 268,234 Personnel and payroll charges 174,252 344,443 Taxes and contributions 178,762 439,418 Interest and rents 264,720 429,241 Retained earnings (absorbed losses) attributable to noncontrolling interests - - (39,679) Retained earnings (absorbed losses) (944,868) (905,189) See accompanying notes to the financial statements. 7 Gafisa S.A. Management Report December 31, 2012 (Amounts in thousands of Brazilian Reais, except as otherwise stated) Dear Shareholders, The Management of Gafisa S.A. (“Gafisa” or the “Company”) is proud to submit to your examination this Management Report and the accompanying Financial Statements, Reports of Independent Auditors and Fiscal Council, for the year ended December 31, 2012. All information is reported in millions of Reais and on consolidated basis, except when otherwise indicated, and in accordance with the accounting practices adopted in Brazil, and the consolidated financial statements were prepared in accordance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB), and in accordance with the accounting practices adopted in Brazil. MESSAGE FROM MANAGEMENT The beginning of 2012 was very challenging to Gafisa. We started with a structured plan, which included several measures of strategic nature, aiming at significantly changing the Company’s positioning. At that moment, when we had just reported a negative result for 2011, the priorities that should be take were clear: attain a new strategic positioning, prioritize the operating cash generation in order to reduce net indebtedness, and have a healthier balance sheet. The first steps included the establishment of a new operational structure organized by brand, with the appointment of the respective executive officers in charge of their results, and the redesign of operations, as follows: § Gafisa: concentration of operations in its key markets, São Paulo and Rio de Janeiro, regions that have delivered a good performance because of experience, accumulated knowledge and excellent supply chain, as well as the completion of ventures launched in other markets; § Tenda: temporary reduction in its operations until gaining full control over the entire financial, operational and construction cycle, in order to adjust the business model to new launches based on the new rationale – which depends on fulfilling the basic conditions in each strategic marketplace (São Paulo, Rio de Janeiro, Northeastern region and MinasGerais): mastering the financial cycle (launch contracted ventures and sell units that can be immediately transferred to financial institutions), mastering the construction cycle (building using aluminum molds, with shorter cycle and higher standardization), and appropriate land bank to give continuity to operations (area for development of ventures with minimum scale); and § Alphaville: give priority to maximum capital allocation to the business, maintaining balance between growth and return. 8 Gafisa S.A. Management Report December 31, 2012 (Amounts in thousands of Brazilian Reais, except as otherwise stated) § Corporate: creation of the Gafisa Service Center (CSG, in portuguese), responsible for supporting the brands in carrying out back office activities (accounts payable, accounts receivables, accounting, collection, credit analysis, among others), thus allowing each brand to focus 100% on the operation. Once the basic assumptions are defined, we took action and the first results of our strategy started to be shown already in the second quarter, which confirmed that our corrective measures were right, of which we highlight the following: § We ended 2012 with the delivery of 27.1 thousand units, 20% up on the 22.6 thousand units delivered in 2011. § We obtained operating cash generation of approximately R$1.02 billion and cut down our net indebtedness of approximately R$700 million. Our sales totaled R$ 2.63 billion, 21% down on the previous year, of which 66% were launches, while inventory sales accounted for the remaining 34%. In the end of the period, consolidated inventories at market value increased 3%, reaching R$3.6 billion, as compared to R$3.5 billion in the end of 2011. In the end of 2012, net revenue for the year rose by 34% year-on-year, totaling R$ 3.95 billion. The gross profit for the period reached R$1.01 billion, as compared to the R$262 million for 2011. Gross margin increased to 25.6%, or 30.6%, excluding the impacts of Tenda, while it stood at 8.9% and 21.7%, respectively, for the previous year. Net income for the period, plus taxes on income, financial expenses net of financial income and depreciation, amortization and depletion totaled R$ 211.248 million, as compared to the loss of R$ 559.175 million for the previous year. Adjusted EBITDA reached R$ 470.14 million, as compared to the negative adjusted EBITDA of R$ 338.63 million for the previous year. Gafisa and Alphaville recorded an adjusted EBITDA of R$ 243.58 million and R$273.72 million, respectively. Tenda recorded a negative adjusted EBITDA of R$ 47.15 million for 2012. In 2012, the adjusted EBITDA margin reached 11.9%, or 18.3% without Tenda, higher than the -11.5% and 10.3%, respectively, reported for 2011. Net income does not fully reflect these improvements, because in 2012 we also had the impact of older ventures of Gafisa out of the key markets, reduced margins in Tenda because of the deviation of costs and high financial expenses due to the indebtedness that continued high. In view of these facts, we recorded a net loss of R$ 124 million for 2012, as compared to the net loss of R$ 945 million for 2011. 9 Gafisa S.A. Management Report December 31, 2012 (Amounts in thousands of Brazilian Reais, except as otherwise stated) Our key indicators of the balance sheet have significantly improved.The Gafisa Group ended 2012 with R$1.68 billion in cash and cash equivalents and short-term investments, higher than the R$984 million at the end of 2011. The Company’s total indebtedness (excluding obligations assumed on assignment of receivables) remained stable at R$ 4.24 billion, as compared to R$ 4.17 billion at the end of 2011, while net indebtedness (excluding obligations assumed on assignment of receivables) dropped to R$ 2.56 billion as of December 31, 2012, as compared to R$3.24 billion for the previous year, in view of the operating cash generation of the Company. The leverage level, calculated by the net debt-to-equity ratio, dropped to 0.95x as of December 31, 2012, as compared to 1.18x as of December 31, 2011. Excluding the venture funding, the net debt-to equity ratio stood at 15%, 31% down on the 46% recorded at the end of 2011. While we focused on improving our balance sheet, we did not stop looking for opportunities for new businesses, which allowed us to launch nearly R$ 3 billion of Total Sales Value, of which Gafisa accounted for 54%, and Alphaville, 46%, a volume that in our understanding is adequate to the moment that the Company is going through and to its current capital structure. This amount of launches is 16% down on 2011, reflecting a slowdown in Tenda, and is in line with the guidance of the beginning of the year. Finally, 2012 was marked by our positive response to big challenges. The financial results for the year reflect the correct implementation of adopted corrective actions, including the appointment of the executive officers responsible for the P&L of each division, positioning the Company for long-time sustainable growth. We also highlight that Gafisa won a financial disclosure award of its industry granted by IR Global Rankings in 2012. Gafisa also ranked third in the global corporate governance category, which takes into account the quality of the participation of the board and its committees, shareholders rights and corporate and social responsibility. OPERATIONAL PERFORMANCE BY SEGMENT Gafisa Segment Launches for the year totaled R$1.61 billion, considering that the Gafisa segment accounted for 54% of the consolidated launches of the group for the period, and included ventures concentrated in São Paulo and Rio de Janeiro, a decrease by 25% year-on-year. Contracted sales for the year totaled R$ 1.60 billion, 27% down on 2011. Sales of units launched over the year accounted for 52% of total, while sales of inventories accounted for the other 48%. The sale speed stood at 20.0%, as compared to 8.8% in 2011.
